THE THIRTEENTH COURT OF APPEALS

                                    13-18-00156-CV


                Wulchin Land L.L.C., a Texas Limited Liability Company
                                            v.
Sharon Marie Schulz Ellis, Individually and as Independent Executrix and Testamentary
 Trustee of the Estate of John T. Schulz Jr. and Independent Executrix of the Estate of
  Mary Deane Schulz; John T. Schulz III; Jeffrey E. Schulz; Robert P. Schulz; Paul J.
    Schulz; Thomas R. Forehand, Individually and d/b/a Forehand Title Company;
                  Schneider & McWilliams, P.C.; and Michael Sartori


                                  On Appeal from the
                    343rd District Court of Live Oak County, Texas
                       Trial Court Cause No. L-14-0215-CV-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellant and 50% against appellees.

      We further order this decision certified below for observance.

March 19, 2020